Exhibit 10.3

 

Fluor Corporation 2000 Restricted Stock Plan for Non-Employee Directors

(Amended and restated effective January 1, 2010)

 

ARTICLE I.  DEFINITIONS

 

1.1.                              Definitions.

 

As used herein, the following terms shall have the meanings hereinafter set
forth unless the context clearly indicates to the contrary:

 

(a)                                  “Assumed Award” means a restricted stock
grant, restricted stock unit or other equity-based arrangement that was granted
by Old Fluor to one of its non-employee directors for his or her service as such
and which is assumed by the Company in connection with the Distribution, as such
award has been adjusted or amended pursuant to the terms thereof.

 

(b)                                 “Award” means an award granted pursuant to
the provisions of Article V or Article VI hereof.

 

(c)                                  “Awardee” means an Eligible Director to
whom an Award has been granted hereunder.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Change of Control” means, unless the
Committee or the Board provides otherwise, (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
acquires shares of stock of the Company having twenty-five percent (25%) or more
of the total number of votes that may be cast for the election of directors of
the Company; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, or any combination of the foregoing transactions
(a “Transaction”), the persons who were directors of the Company before the
Transaction cease to constitute a majority of the Board of the Company or any
successor to the Company.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Committee”  means the administrative body
provided for in Section 4.1.

 

(h)                                 “Company” means Fluor Corporation and, with
respect to periods of time prior to the date of the Distribution, Old Fluor.

 

(i)                                     “Disability” means a physical or mental
medical condition such that the Eligible Director is unable to participate in
Board and committee meetings and the condition is reasonably expected to result
in death or to last continuously for at least twelve (12) months.  The Committee
will make the determination of Disability in its sole discretion based on
available medical information.

 

(j)                                     “Distribution” has the meaning set forth
in Section 2.2.

 

(k)                                  “Early Retirement” means, if approved by
the Committee, the date prior to Mandatory Retirement Age on which an Eligible
Director retires from the Board.  The Committee shall have the sole and absolute
discretion to approve or deny an Eligible Director’s request for Early
Retirement and any decision by the Committee to grant Early Retirement in one
case shall not be binding precedent with respect to the approval of Early
Retirement in any subsequent case.

 

--------------------------------------------------------------------------------


 

(l)                                     “Eligible Director” means a director of
the Company who is not and never has been an employee of the Company or any of
its Subsidiaries.

 

(m)                               “Fluor Stock Price” means, as of any date, the
closing sale price for shares of Stock quoted for such date on The New York
Stock Exchange.

 

(n)                                 “Old Fluor” has the meaning set forth in
Section 2.2.

 

(o)                                 “Mandatory Retirement Age” means, at the
time an Award is granted, the age specified by the Company for retirement of
members of the Board.  An Eligible Director who has held an Award for at least
six (6) months and continues service on the Board after reaching Mandatory
Retirement Age will become fully vested in such Award upon reaching Mandatory
Retirement Age, except as otherwise determined by the Committee and set forth in
the Restricted Stock Agreement or Restricted Unit Agreement.

 

(p)                                 “Participant” means any Eligible Director to
whom an Award has been made and any person (including any estate) to whom an
Award has been assigned or transferred pursuant to Section 5.3(b).

 

(q)                                 “Plan” means the Fluor Corporation 2000
Restricted Stock Plan for Non-Employee Directors, the current terms of which are
set forth herein.

 

(r)                                    “Plan Effective Date” means the date upon
which the Plan becomes effective in accordance with the provisions of
Section 2.3.

 

(s)                                  “Restricted Stock Agreement” and
“Restricted Unit Agreement” means the agreement between the Company and the
Awardee with respect to any Restricted Stock Award and Restricted Unit Award,
respectively, granted hereunder.

 

(t)                                    “Restricted Stock Award” means Stock that
is awarded to an Eligible Director by the Committee pursuant to Article V
hereof, which is nontransferable except as set forth herein and subject to a
substantial risk of forfeiture until specific conditions are met.

 

(u)                                 “Restricted Unit Award” means amounts
awarded pursuant to Article VI hereof.

 

(v)                                 “Stock” means the Common Stock of the
Company or, in the event that the outstanding shares of Stock are hereafter
changed into or exchanged for shares of a different stock or securities of the
Company or its successor, such other stock or securities.

 

(w)                               “Subsidiary” means any corporation, the
majority of the outstanding capital stock of which is owned, directly or
indirectly, by the Company or any partnership or joint venture in which either
the Company or such a corporation is at least a twenty percent (20%) equity
participant.

 

ARTICLE II.  GENERAL

 

2.1                                 Name.

 

This Plan shall be known as the “Fluor Corporation 2000 Restricted Stock Plan
for Non-Employee Directors.”

 

--------------------------------------------------------------------------------


 

2.2                                 Purpose.

 

The purpose of the Plan is to advance the interests of the Company and its
stockholders by affording to Eligible Directors an opportunity to acquire or
increase their proprietary interest in the Company by the grant to such
directors of Awards under the terms set forth herein.  By encouraging Eligible
Directors to become owners of Company Stock, the Company seeks to increase their
incentive for enhancing stockholder value and to motivate, retain and attract
those highly competent individuals upon whose judgment, initiative, leadership
and continued efforts the success of the Company in large measure depends.  The
Plan also permits shares of Stock to be issuable upon vesting or satisfaction of
restricted stock and restricted unit awards that were assumed by the Company in
connection with the distribution of the Company’s common stock (the
“Distribution”) to the stockholders of Massey Energy Company, which prior to the
distribution was known as Fluor Corporation (“Old Fluor”).

 

2.3                                 Effective Date.

 

The Plan became effective upon its approval by Old Fluor, as sole stockholder of
the Company.

 

2.4                                 Limitations.

 

Subject to adjustment pursuant to the provisions of Section 8.1 hereof, the
aggregate number of shares of Stock which may be issued under the Plan shall not
exceed 220,000.  Any such shares may be either authorized and unissued shares or
shares issued and thereafter acquired by the Company.

 

2.5                                 Awards Granted under Plan.

 

For purposes of Section 2.4, the aggregate number of shares of Stock issued
under this Plan at any time shall equal only the number of shares actually
issued pursuant to Restricted Stock Awards and shall not count any shares of
Stock returned to the Company upon cancellation, expiration or forfeiture of an
Award or underlying a Restricted Unit Award.

 

ARTICLE III.  PARTICIPANTS

 

3.1                                 Eligibility.

 

Any Eligible Director shall be eligible to participate in the Plan.

 

ARTICLE IV.  ADMINISTRATION

 

4.1                                 Composition of Committee.

 

The Plan shall be administered by the Organization and Compensation Committee of
the Board, and/or by the Board or another committee of the Board, as appointed
from time to time by the Board (any such administrative body, the “Committee”). 
The Board shall fill vacancies on, and from time to time may remove or add
members to, the Committee.  The Committee shall act pursuant to a majority vote
or unanimous written consent.

 

4.2                                 Duties and Powers of the Committee.

 

Subject to the express provisions of this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable in connection
with the administration

 

--------------------------------------------------------------------------------


 

of this Plan with respect to the Awards over which such Committee has authority,
including, without limitation, the following:

 

(a)                                  to prescribe, amend and rescind rules and
regulations relating to this Plan and to define terms not otherwise defined
herein;

 

(b)                                 to determine the number of shares of Stock
subject to Awards;

 

(c)                                  to prescribe and amend the terms of the
agreements or other documents evidencing Awards made under this Plan;

 

(d)                                 to determine whether, and the extent to
which, adjustments are required pursuant to Section 8.1 hereof;

 

(e)                                  to interpret and construe this Plan, any
rules and regulations under the Plan and the terms and conditions of any Award
granted hereunder, and to make exceptions to any such provisions in good faith
and for the benefit of the Company; and

 

(f)                                    to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

4.3                                 Determinations of the Committee.

 

All decisions, determinations and interpretations by the Committee or the Board
regarding the Plan shall be final and binding on all current or former Eligible
Directors of the Company and their beneficiaries, heirs, successors and
assigns.  The Committee or the Board, as applicable, shall consider such factors
as it deems relevant, in its sole and absolute discretion, to making such
decisions, determinations and interpretations including, without limitation, the
recommendations or advice of any officer of the Company or Eligible Director and
such attorneys, consultants and accountants as it may select.

 

4.4                                 Company Assistance.

 

The Committee may designate the Secretary of the Company or other Company
employees to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute agreements evidencing Awards made
under this Plan or other documents entered into under this Plan on behalf of the
Committee or the Company.  The Company shall supply full and timely information
to the Committee on all matters relating to Eligible Directors, their death,
retirement, Disability or removal or resignation from the Board and such other
pertinent facts as the Committee may require.  The Company shall furnish the
Committee with such clerical and other assistance as is necessary in the
performance of its duties.

 

ARTICLE V.  RESTRICTED STOCK AWARDS

 

5.1                                 Awards under the Plan.

 

The Committee may provide for a one-time Restricted Stock Award to any Eligible
Director which shall be granted on a date determined by the Committee, in its
sole discretion, in connection with such Eligible Director first being appointed
or elected to the Board.  The Committee shall grant to each Eligible Director
that is a member of the Board during all or any portion of each calendar year a
Restricted Stock Award, which shall be granted on a date determined by the
Committee, in its sole discretion.  The number of shares of Stock subject to a
one-time Restricted Stock Award shall be set by

 

--------------------------------------------------------------------------------


 

the Committee but shall not exceed 2,500 and the number of shares of Stock
subject to an annual Restricted Stock Award shall be set by the Committee but
shall not exceed 2,500.

 

An Assumed Award is a restricted stock grant, restricted stock unit or other
equity-based arrangement that was granted by Old Fluor to its non-employee
directors for their service as such and assumed by the Company in connection
with the Distribution, as adjusted or amended pursuant to the terms thereof. 
Assumed Awards may be settled with Stock authorized and issued under this Plan. 
Notwithstanding any provision to the contrary in this Plan and except as
provided in this sentence, the terms of Assumed Awards shall be subject to the
terms and conditions set forth in the grant agreement and/or other
document(s) evidencing such Award and, to the extent provided therein, to terms
equivalent to the terms of the plan under which such Award was originally
granted; provided, however, that all Assumed Awards shall be administered by the
Committee, which shall have the power and authority provided for in Section 4 of
this Plan.

 

5.2                                 Restricted Stock Agreement.

 

The Awardee shall be entitled to receive the Stock subject to such Award only if
the Company and the Awardee, within the time period specified by the Committee,
enter into a written Restricted Stock Agreement dated as of the date of the
Award, which Agreement shall set forth such terms and conditions as may be
determined by the Committee consistent with the Plan.

 

5.3                                 Restrictions on Sale or Other Transfer.

 

Each share of Stock granted under a Restricted Stock Award shall be subject to
acquisition by the Company, and may not be sold or otherwise transferred except
pursuant to the following provisions:

 

(a)                                  The shares of Stock represented by the
Restricted Stock Agreement shall be held in book entry form with the Company’s
transfer agent until the restrictions lapse in accordance with the conditions
established by the Committee pursuant to Section 5.4 hereof or until the shares
of Stock are forfeited pursuant to Section 5.3(c).

 

(b)                                 No such shares of Stock may be sold,
transferred or otherwise alienated or hypothecated so long as such shares are
subject to the restriction provided for in this Section 5.3; provided, however,
that the Committee may in its sole discretion grant an Award or amend an
outstanding Award to provide that the Award is transferable or assignable to a
member or members of the Eligible Director’s “immediate family”, as such term is
defined under Rule 16a-1(e) under the Securities Exchange Act of 1934, as
amended, or to a trust for the benefit solely of the Eligible Director or a
member or members of the Eligible Director’s immediate family, or to a
partnership or other entity whose only owners are the Eligible Director and/or a
member or members of the Eligible Director’s family, provided that following any
such transfer or assignment the Award will remain subject to substantially the
same terms applicable to the Award while held by the Eligible Director, and the
Participant shall execute an agreement agreeing to be bound by such terms.

 

(c)                                  All of the Awardee’s Restricted Stock Award
remaining subject to any restriction hereunder shall be forfeited to, and be
acquired at no cost by, the Company in the event that the Committee determines
that any of the following circumstances has occurred:

 

--------------------------------------------------------------------------------


 

(i)                                     the Awardee has engaged in knowing and
willful misconduct in connection with his or her service as a member of the
Board;

 

(ii)                                  the Awardee, without the consent of the
Committee, at any time during his or her period of service as a member of the
Board, becomes a principal of, serves as a director of, or owns a material
interest in, any business that directly or through a controlled subsidiary
competes with the Company or any Subsidiary; or

 

(iii)                               the Awardee does not stand for reelection
to, or voluntarily quits or resigns from, the Board for any reason, except under
circumstances that would cause such restrictions to lapse under Section 5.4.

 

5.4                                 Lapse of Restrictions.

 

(a)                                  The restrictions imposed under Section 5.3
above upon a one-time Restricted Stock Award shall lapse to the extent of twenty
percent (20%) of the number of shares subject to such Award on such date as
shall be designated by the Committee, and, thereafter, the restrictions on the
remaining shares subject to such Award will lapse in four (4) equal increments
on the succeeding anniversary dates following the date of lapsing of
restrictions on the first twenty percent (20%) of the shares.

 

(b)                                 The restrictions imposed under Section 5.3
above upon an annual Restricted Stock Award shall lapse in five (5) equal
increments on the succeeding anniversary dates of the date of grant. 
Notwithstanding the foregoing, if the Restricted Stock Award has been held for
at least six (6) months, the restrictions imposed under Section 5.3 above upon
an annual Restricted Stock Award will lapse immediately upon the Awardee’s
attainment of Mandatory Retirement Age, Early Retirement pursuant to
Section 5.5, death or Disability, or upon a Change of Control unless the
Committee provides otherwise in the Restricted Stock Agreement.

 

(c)                                  Notwithstanding Sections 5.4(a) and (b),
the Committee may provide that the restrictions imposed under Section 5.3 will
lapse over or upon satisfaction of a greater or fewer number of years of service
on the Board, except that the Committee may not provide for full lapsing of all
such restrictions for less than three (3) years service on the Board prior to
January 1, 2008 or one (1) year of service on the Board effective on and after
January 1, 2008 other than upon the Awardee’s attainment of Mandatory Retirement
Age, Early Retirement pursuant to Section 5.5, death or Disability, or upon a
Change of Control.

 

5.5                                 Early Retirement.

 

An Awardee, who leaves the Board prior to Mandatory Retirement Age, may, upon
application to and in the sole discretion of the Committee, be granted Early
Retirement status and, consequently, may receive benefits associated with the
attainment of Mandatory Retirement Age as provided in any applicable Restricted
Stock Agreement or Restricted Unit Agreement.

 

5.6                                 Rights as Stockholder.

 

Subject to the provisions of Section 5.3 hereof, upon the issuance to the
Awardee of Stock hereunder, the Awardee shall have all the rights of a
stockholder with respect to

 

--------------------------------------------------------------------------------


 

such Stock, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto.

 

5.7                                 Stock Certificates.

 

The Company shall not be required to issue or deliver any certificate for shares
of Stock pursuant to a Restricted Stock Agreement executed hereunder, prior to
fulfillment of all of the following conditions:

 

(a)                                  the admission of such shares to listing on
all stock exchanges on which the Stock is then listed;

 

(b)                                 the completion of any registration or other
qualification of such shares under any federal or state law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall in its sole discretion
deem necessary or advisable;

 

(c)                                  the obtaining of any approval or other
clearance from any federal or state governmental agency which the Committee
shall in its sole discretion determine to be necessary or advisable; and

 

(d)                                 the lapse of such reasonable period of time
following the execution of the Restricted Stock Agreement as the Committee from
time to time may establish for reasons of administrative convenience.

 

ARTICLE VI.  RESTRICTED UNIT AWARDS

 

6.1                                 Restricted Unit Award Grant and Agreement.

 

The Committee may in its discretion provide that a Restricted Unit Award be
granted in conjunction with Restricted Stock Awards.  Each Restricted Unit Award
granted hereunder shall be evidenced by minutes of a meeting or the written
consent of the Committee and by a written Restricted Unit Agreement dated as of
the date of grant and executed by the Company and the Awardee, which Agreement
shall set forth such terms and conditions as may be determined by the Committee
consistent with the Plan.

 

6.2                                 Award Terms and Conditions.

 

The Committee shall determine the number of shares of Stock subject to each
Restricted Unit Award.  Each Restricted Unit Award shall become earned, and the
Company shall automatically pay the Awardee in cash, on the dates upon which a
portion of the restrictions lapse on any associated Restricted Stock Award or
upon such other terms and conditions as may be determined by the Committee.

 

6.3                                 Effect of Forfeiture of Restricted Stock
Award.

 

Unless provided otherwise by the Committee, upon all or any part of a Restricted
Stock Award being forfeited pursuant to Section 5.3(c), any associated
Restricted Unit Award shall be forfeited and cancelled, without any payment to
the Awardee, to the same extent as such Restricted Stock Award.

 

--------------------------------------------------------------------------------


 

ARTICLE VII.  TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

 

7.1                                 Termination, Amendment and Modification of
Plan.

 

The Committee may at any time terminate, and may at any time and from time to
time and in any respect amend or modify, the Plan provided that, if under
applicable laws or the rules of any securities exchange upon which the Company’s
Stock is listed, the consent of the Company’s stockholders is required for such
amendment or modification, such amendment or modification shall not be effective
until the Company obtains such consent, and provided, further, that no
termination, amendment or modification of the Plan shall in any manner affect
any Award theretofore granted pursuant to the Plan without the consent of the
Awardee.  Notwithstanding the foregoing, if an amendment or modification would
(i) materially increase the benefits accruing to participants under the Plan,
(ii) materially increase the aggregate number of securities that may be issued
under the Plan or (iii) materially modify the requirements as to eligibility for
participation in the Plan, then, such amendment or modification shall not be
effective until the Company obtains the approval of the Company’s stockholders.

 

7.2                                 Term of Plan.

 

Each Award granted hereunder must be granted within ten (10) years from the
effective date of the Plan.

 

ARTICLE VIII.  MISCELLANEOUS

 

8.1                                 Adjustment Provisions.

 

(a)                                  Subject to Section 8.1(b) below, if the
outstanding shares of Stock of the Company are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to such shares of Stock or other securities, through merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to such shares of Stock
or other securities, an equitable adjustment shall be made in (i) the maximum
number and kind of shares provided in Sections 2.4 and 5.1, and (ii) the number
and kind of shares or other securities subject to the outstanding Awards.

 

(b)                                 Adjustments under Section 8.1(a) will be
made by the Committee, whose determination as to what adjustments will be made
and the extent thereof will be final, binding, and conclusive.  No fractional
interests will be issued under the Plan resulting from any such adjustments.

 

8.2                                 Continuation of Board Service.

 

Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Eligible Director any right to continue to serve on the Board.

 

8.3                                 Compliance with Government Regulations.

 

No shares of Stock will be issued hereunder unless and until all applicable
requirements imposed by federal and state securities and other laws, rules, and
regulations and by any regulatory agencies having jurisdiction and by any stock
exchanges upon which the Stock may be listed have been fully met.  As a
condition precedent to the issuance of shares of Stock pursuant hereto, the
Company may require the Awardee to take any reasonable action to comply with
such requirements.

 

--------------------------------------------------------------------------------


 

8.4                                 Privileges of Stock Ownership.

 

No Eligible Director and no beneficiary or other person claiming under or
through such person will have any right, title, or interest in or to any shares
of Stock allocated or reserved under the Plan or subject to any Award except as
to such shares of Stock, if any, that have been issued to such Eligible
Director.

 

8.5                                 Non-Transferability.

 

Except as set forth in Section 5.3 hereof, (a) for so long as any Award is
subject to any restrictions pursuant to this Plan, the Award may be owned during
the life of the Eligible Director solely by such director or the director’s duly
appointed guardian or personal representative and (b) no Award and no other
right under the Plan, contingent or otherwise, will be assignable or subject to
any encumbrance, pledge, or charge of any nature.

 

8.6                                 Other Compensation Plans.

 

The adoption of the Plan shall not affect any other stock option or incentive or
other compensation plans in effect for the Company or any Subsidiary, nor shall
the Plan preclude the Company from establishing any other forms of incentive or
other compensation for employees or directors of the Company or any Subsidiary.

 

8.7                                 Plan Binding on Successors.

 

The Plan shall be binding upon the successors and assigns of the Company.

 

8.8                                 Singular, Plural; Gender.

 

Whenever used herein, nouns in the singular shall include the plural, and the
masculine pronoun shall include the feminine gender.

 

8.9                                 Headings, etc., Not Part of Plan.

 

Headings of Articles and Sections hereof are inserted for convenience and
reference; they constitute no part of the Plan.

 

8.10                           Governing Law.

 

This Plan and any Awards hereunder shall be governed by and interpreted and
construed in accordance with the laws of the State of Delaware and applicable
federal law.  Any reference in this Plan or in the agreement evidencing any
Award to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

--------------------------------------------------------------------------------


 

8.11                           Section 409A Compliance.

 


AWARDS UNDER THIS PLAN MAY BE STRUCTURED TO EITHER BE EXEMPT FROM OR SUBJECT TO
THE REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH SUCH INTENT.  TO THE EXTENT THAT AN AWARD OR THE
PAYMENT, SETTLEMENT OR DEFERRAL THEREOF IS SUBJECT TO SECTION 409A OF THE CODE,
THE AWARD SHALL BE GRANTED, PAID, SETTLED OR DEFERRED IN A MANNER THAT WILL
COMPLY WITH SECTION 409A OF THE CODE, INCLUDING REGULATIONS OR OTHER GUIDANCE
ISSUED WITH RESPECT THERETO, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE. 
ANY PROVISION OF THIS PLAN THAT WOULD CAUSE THE GRANT OF AN AWARD OR THE
PAYMENT, SETTLEMENT OR DEFERRAL THEREOF TO FAIL TO SATISFY SECTION 409A OF THE
CODE SHALL BE AMENDED TO COMPLY WITH SECTION 409A OF THE CODE ON A TIMELY BASIS,
WHICH MAY BE MADE ON A RETROACTIVE BASIS, IN ACCORDANCE WITH REGULATIONS AND
OTHER GUIDANCE ISSUED UNDER SECTION 409A OF THE CODE.


 

8.12                           Foreign Eligible Directors

 


AWARDS MAY BE GRANTED TO ELIGIBLE DIRECTORS WHO ARE FOREIGN NATIONALS OR
EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, ON SUCH TERMS AND CONDITIONS
DIFFERENT FROM THOSE APPLICABLE TO AWARDS TO ELIGIBLE DIRECTORS WHO ARE
RESIDENTS OF THE UNITED STATES OR EMPLOYED IN THE UNITED STATES AS MAY, IN THE
JUDGMENT OF THE COMMITTEE, BE NECESSARY OR DESIRABLE IN ORDER TO RECOGNIZE
DIFFERENCES IN LOCAL LAW OR TAX POLICY.

 

--------------------------------------------------------------------------------